UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 RONNIE MAURICE STEWART, et al.,

        Plaintiffs,
                v.                                        Civil Action No. 18-152 (JEB)
 ALEX M. AZAR II, et al.,

        Defendants.


                                 MEMORANDUM OPINION

       Plaintiffs are sixteen Kentucky Medicaid enrollees who brought this action under the

Administrative Procedure Act, 5 U.S.C. §§ 701-706, challenging the federal government’s

approval of a new Kentucky Medicaid program, Kentucky HEALTH. Defendants — the

Department of Health and Human Services, the Centers for Medicare and Medicaid Services,

and four officials — now move to transfer the case to the Eastern District of Kentucky pursuant

to 28 U.S.C. § 1404(a). Because the Court finds that convenience and the interests of justice

warrant keeping the matter in the District of Columbia, it will deny the Motion.

I.     Background

       A. Medicaid Program

       Since 1965 the federal government and the states have worked together to provide

medical care to certain vulnerable populations under Title XIX of the Social Security Act,

colloquially known as Medicaid. See 42 U.S.C. § 1396-1. The Centers for Medicare and

Medicaid Services (CMS), a federal agency within the Department of Health and Human

Services (HHS), has primary responsibility for overseeing Medicaid programs. Under the


                                                1
cooperative federal-state arrangement, participating states submit their “plans for medical

assistance” and receive federal funding to offset some of the costs if the plan is “approved by the

Secretary [of HHS].” Id. Currently, all states have chosen to participate in the program.

       The Medicaid Act sets out certain parameters for states to follow, but each state is free to

administer its Medicaid program as it wishes within those strictures. See 42 U.S.C. § 1396a.

One such provision requires state plans to “mak[e] medical assistance available” to certain low-

income individuals, including pregnant women, children, and their families; former foster

children under the age of 26; the elderly; and people with certain disabilities. Id.

§ 1396a(a)(10)(A); see ECF No. 1 (Complaint), ¶ 44. In 2010, Congress enacted the Patient

Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010), “to increase the

number of Americans covered by health insurance.” Id., ¶ 45 (quoting Nat’l Fed’n of Indep.

Bus. v. Sebelius, 567 U.S. 519, 538 (2012)). Under the ACA, states can choose to expand their

Medicaid coverage to include low-income adults under 65 who would not otherwise qualify. See

42 U.S.C. § 1396a(a)(10)(A)(i)(VIII). While generally a state must cover all qualified

individuals to receive any Medicaid funding, id. § 1396a(a)(10)(B), it may choose not to cover

this “expansion population.” Compl., ¶ 46; see NFIB, 567 U.S. at 587. If the state decides to

cover the expansion group, however, those individuals become part of the state’s mandatory

population.

       Both before and after the ACA, a state that wishes to deviate from the Medicaid Act’s

requirements must obtain a Section 1115 waiver from the Secretary of HHS. See 42 U.S.C.

§ 1315. These waivers allow the Secretary to approve “experimental, pilot, or demonstration

project[s]” in state medical plans outside of the statutory parameters of the Medicaid Act,

“which, in the judgment of the Secretary, [are] likely to assist in promoting the [Act’s]



                                                  2
objectives.” Id. § 1315(a). The ultimate decision whether to grant a waiver rests with the

Secretary, but his discretion is not boundless. Before HHS can act on a waiver application, the

state “must provide at least a 30-day public notice and comment period regarding” the proposed

program and hold at least two hearings at least 20 days before submitting the application. See 42

C.F.R. §§ 431.408(a)(1), (3). Once a state completes those prerequisites, it then sends an

application to CMS. Id. § 431.412 (listing application requirements). After the agency notifies

the state that it has received the waiver application, a federal 30-day public-notice period

commences, and the agency must wait at least 45 days before rendering a final decision. Id.

§§ 431.416(b), (e)(1). Under very limited circumstances — e.g., “natural disaster” or “public

health emergency” — CMS or the Secretary may waive the federal or state public-comment

period. Id. § 431.416(g).

       On January 11, 2018, Brian Neale, Director of CMS, issued a letter to state Medicaid

Directors “announcing a new policy designed to assist states in their efforts to improve Medicaid

enrollee health and well-being through incentivizing work and community engagement among”

certain adult mandatory Medicaid groups. See Compl., Exh. D at 1. The nine-page letter noted

that work-requirement-based eligibility for Medicaid “is a shift from prior agency policy,” id. at

3, but that the agency was committed to “support state efforts to test incentives that make

participation in work or other community engagement a requirement for continued Medicaid

eligibility” and encouraged states to apply for Section 1115 waivers for this purpose. Id. at 1. It

then “identified a number of issues for states to consider as they develop” work-requirement

Medicaid programs. Id. at 4-9. To date, ten states have applied for such Medicaid waivers. See

ECF No. 40 (Amicus Brief of AARP, et al.) at 2 n.1.




                                                 3
       B. Kentucky HEALTH

       Kentucky, like all other states and the District of Columbia, participates in Medicaid.

After the ACA went into effect, the state broadened Medicaid to include the expansion

population. See Compl., ¶ 79. On August 24, 2016, Governor Matt Bevin submitted an

application to CMS requesting a Section 1115 waiver to implement an experimental project,

Helping to Engage and Achieve Long Term Health, or Kentucky HEALTH. See Compl.,

Exh. B. The project as approved “transform[s]” the state’s Medicaid program to include

“commercial market health insurance features,” id. at 7, including a deductible account, an

incentive and savings account, and a requirement that enrollees pay premiums on a sliding scale.

Id. at 9-10. It also predicates Medicaid eligibility for most of the expansion population on

workforce participation or community service. Id. at 15-16.

       Prior to submitting the application, Kentucky’s Department for Medicaid Services held

three public hearings and conducted two public-comment periods. See Compl., Exh. B.

Throughout this process, the state and CMS were engaged in “continued negotiations” regarding

the program’s terms. Id., Exh. A at 5 & Exh. C. CMS also opened a federal public-comment

period on Kentucky HEALTH. Id., Exh. C at 7. On January 12, 2018, CMS notified the

Governor’s office that the application had been approved. Id. at 1.

       Two weeks later, Plaintiffs brought this nine-count suit seeking declaratory and

injunctive relief on behalf of themselves and a “statewide proposed class . . . of all residents of

Kentucky who are enrolled in the Kentucky Medicaid program on or after January 12, 2018.”

Compl., ¶ 33. The Complaint alleges that Defendants violated the Constitution and the

Administrative Procedures Act by both sending the January 11 letter to state Medicaid directors

and by approving Kentucky HEALTH. See Compl., ¶¶ 339-408. Soon thereafter, Defendants



                                                  4
filed this Motion to Transfer, asking the Court to send the case to Kentucky, specifically the

Frankfort Docket of the Central Division of the Eastern District of that state. See Mot. to

Transfer at 2 n.2. On March 30, 2018, the Court granted Kentucky’s Motion for Intervention.

See Minute Order.

II.     Legal Standard

        Even if a plaintiff has brought its case in a proper venue, a district court may, “for the

convenience of parties and witnesses, in the interests of justice . . . transfer [it] . . . to any other

district or division where [the case] might have been brought.” 28 U.S.C. § 1404(a). The only

textual limitation on the Court’s power to transfer a case under § 1404(a), then, is the

requirement that the case “might have been brought” in the forum to which the defendant is

seeking transfer. Van Dusen v. Barrack, 376 U.S. 612, 623 (1964). In other words, the transfer

statute requires that venue be proper in the new forum.

        Once that threshold condition is met, district courts have “discretion … to adjudicate

motions for transfer according to an ‘individualized, case-by-case consideration of convenience

and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen,
376 U.S. at 622); see also Pres. Soc’y of Charleston v. U.S. Army Corps of Eng’rs, 893 F. Supp.
2d 49, 53 (D.D.C. 2012). This analysis “calls on the district court to weigh in the balance a

number of case-specific factors,” which typically relate to the private interests of the parties and

the public interest of justice. See Stewart Org., 487 U.S. at 29-30.

        In evaluating motions to transfer venue, courts in this circuit are instructed to guard

against “the danger that a plaintiff might manufacture venue in the District of Columbia . . . [b]y

naming high government officials as defendants . . . .” Cameron v. Thornburgh, 983 F.2d 253,

256 (D.C. Cir. 1993). Still, to prevail, the movant must show that “considerations of



                                                    5
convenience and the interest of justice weigh in favor of transfer.” Sierra Club v. Flowers, 276
F. Supp. 2d 62, 65 (D.D.C. 2003); Trout Unlimited v. U.S. Dep’t of Agric., 944 F. Supp. 13, 16

(D.D.C. 1996) (movant bears burden to show that transfer is proper).

III.   Analysis

       A. Propriety of New Venue

       Before assessing the “case-specific factors,” Stewart Org., 487 U.S. at 29, Defendants

must show that this case might have been brought in the Eastern District of Kentucky. They

easily clear this hurdle, as venue in a suit against the federal government will lie in any district in

which a plaintiff resides. See 28 U.S.C. § 1391(e)(1)(C); Gardner v. Mabus, 49 F. Supp. 3d 44,

47 (D.D.C. 2014). Here, several Plaintiffs reside in the area served by the Frankfort Docket of

the Eastern District of Kentucky. See Compl., ¶¶ 12, 14, 16-18, 20-24, 26; see also Mot. to

Transfer at 9 n.3. Section 1404(a)’s threshold requirement is thus satisfied.

       B. Private- and Public-Interest Factors

       Defendants must next establish that the “particular circumstances” of the case “render

[this] forum inappropriate.” Starnes v. McGuire, 512 F.2d 918, 925 (D.C. Cir. 1974). For this

determination, the Court assesses a number of private- and public-interest factors. See Trout

Unlimited, 944 F. Supp. at 16. The former factors include: (1) the plaintiff’s choice of forum;

(2) the defendant’s choice of forum; (3) whether the claim arose elsewhere; (4) the convenience

of the parties; (5) the convenience of the witnesses; and (6) the ease of access to sources of

proof. Id. The public interests relevant to this inquiry are: (1) the transferee’s familiarity with

the governing laws; (2) the relative congestion of the calendars of the transferor and transferee

courts; and (3) the local interest in having local controversies decided at home. Id.




                                                   6
                    1. Private–Interest Factors

       In this APA case, the six private-interest factors collapse into three inquiries:

(1) deference to each parties’ forum choice; (2) the link between the relevant fora and the claims;

and (3) overall convenience. The Court addresses each in turn.

                            a. Deference

       The Court first considers the parties’ choice of forum — namely, the amount of deference

to afford each. “A plaintiff’s choice of forum is generally afforded ‘substantial deference,’ but

that deference is not unyielding.” Gulf Restoration Net. v. Jewell, 87 F. Supp. 3d 303, 311

(D.D.C. 2015) (quoting Greater Yellowstone Coal. v. Bosworth, 180 F. Supp. 2d 124, 128

(D.D.C. 2001)). Defendants urge the Court to give “minimal deference” to Plaintiffs’ choice

because the District is not the home forum for any of the class (including the named Plaintiffs)

for whom certification is sought. See Mot. to Transfer at 15.

       While typically the named plaintiff’s choice of forum in a class action “is afforded little

weight,” Eichenholtz v. Brennan, 677 F. Supp. 198, 202 (S.D.N.Y. 1988), the reasons for doing

so are not applicable here. Courts that minimize such deference cite two rationales: (1) to guard

against forum shopping, see In re Ferrero Litig., 768 F. Supp. 2d 1074, 1078 (S.D. Cal. 2011),

and (2) when all class members do not hail from the same home forum, the one chosen by the

named plaintiff may be inconvenient for others. See Blake Const. Co., Inc. v. Int’l Harvester

Co., 521 F. Supp. 1268, 1272 (N.D. Ill. 1981); Jaramillo v. DineEquity, Inc., 664 F. Supp. 2d
908, 914 (N.D. Ill. 2009). Defendants do not allege that the Enrollees engaged in forum

shopping in choosing this district, and, as discussed below, convenience to class members is

largely irrelevant in this administrative case. The Court thus concludes that the potential of this

case to become a class action does not affect the deference given to Plaintiffs’ choice of forum.



                                                  7
       Similarly, the Government’s reliance on the principle that “less deference is given where,

as here, Defendants seek transfer to the plaintiffs’ resident forum,” Preservation Soc’y, 893 F.

Supp. 2d at 54 (internal quotation marks and citation omitted), has little bearing because, as

discussed in detail below, the case has a strong nexus to the District. See Wilderness Soc’y v.

Babbitt, 104 F. Supp. 2d 10, 13 (D.D.C. 2000) (relevant inquiry is “the nexus between plaintiffs’

chosen forum — the District of Columbia — and the dispute”); see also Lou v. Belzberg, 834
F.2d 730, 739 (9th Cir. 1987). The Court thus finds that, because of the significant ties to the

District, Plaintiffs’ choice is accorded “some deference.” See Gulf Restoration, 87 F. Supp. 3d at

313 (emphasis omitted); see also Wilderness Soc’y, 104 F. Supp. 2d at 14-15 (finding that

plaintiff’s choice of forum was “entitled to substantial deference” in part because of agency

secretary’s “involvement in the [agency’s] review” of project and policymakers’ residence in

District); Lax v. Toyota Motor Corp., 65 F. Supp. 3d 772, 779 (N.D. Cal. 2014) (holding that

“[e]ven though this is a class action, the plaintiffs’ choice of forum weighs against transfer”

because of “legitimate and significant connection to [the] forum”).

       Such deference outweighs Defendants’ request to send this case to a particular court in

Kentucky. Unlike the plaintiff, a defendant’s forum preference “is not ordinarily entitled to

deference,” and to prevail, a defendant “must establish that the added convenience and justice of

litigating in their chosen forum overcomes the . . . deference given to” the plaintiff’s. Tower

Labs., Ltd. v. Lush Cosmetics Limited, 2018 WL 534323, at *4 (D.D.C. Jan. 24, 2018).

“[C]oncerns about forum shopping” can also count against a defendant’s choice. Oceana v.

Bureau of Ocean Energy Mgmt., 962 F. Supp. 2d 70, 78 (D.D.C. 2013).

       As explained below, Defendants have not carried their burden to show how Kentucky is a

more convenient place for this APA case, and the Enrollees further accuse the Government of



                                                 8
“blatant . . . forum shopping,” Opp. at 1, by asking to transfer the case to a particular division.

Kentucky has two federal districts, comprising ten different dockets, but the Government

specifically asks this Court to transfer the case to Frankfort, which has only one judge.

Defendants, understandably, balk at such a characterization and provide a legitimate reason for

preferring the Frankfort Division: it is the state capitol and seat of government. See Reply at 9-

10. Although the Court does find the Government’s request unduly restrictive, given that

Plaintiffs are geographically dispersed throughout the state, see Compl., ¶¶ 12-26, and the

underlying situs of the case expands beyond Frankfort County, it declines to assign such

nefarious motives to the Government’s venue choice. This preference, however, does not

overcome the requisite deference.

                             b. Connection of Claims to Fora

        Deference thus established, the Court next moves to the crux of this Motion: where the

claims arose and their connection to D.C. In APA cases, “courts generally focus on where the

decisionmaking process occurred to determine where the claims arose.” Nat’l Ass’n of Home

Builders v. EPA, 675 F. Supp. 2d 173, 179 (D.D.C. 2009). “An administrative claim is said to

arise in this district if it was drafted, signed, and published in this district, and if the controversy

‘stems from the formulation of national policy on an issue of national significance.’” Oceana,

Inc. v. Pritzker, 58 F. Supp. 3d 2, 6 (D.D.C. 2013) (quoting Greater Yellowstone Coalition v.

Kempthorne, Nos. 07-2111, 07-2112, 2008 WL 1862298, at *5 (D.D.C. 2008)). Plaintiffs’ suit

clearly fits that bill. They challenge the Secretary’s decision to (1) encourage Section 1115

waivers with work-eligibility requirements and (2) approve Kentucky HEALTH. The

“decisionmaking process” for both actions “occurred primarily within the District of Columbia

and the decisionnmakers [a]re located” here. Home Builders, 675 F. Supp. 2d at 179. The



                                                    9
Secretary’s “national policy” allowing states to condition Medicaid benefits on workforce

participation is also “an issue of national significance.” Oceana, 58 F. Supp. 3d at 6; see AARP

Amicus Brief at 2 n.1 (listing nine states that have requested similar waivers).

        The Government’s attempt to sidestep these facts, insisting that this is a “fundamentally

local controversy,” Mot. to Transfer at 9, construes Plaintiffs’ claims too narrowly. The

Enrollees challenge the approval of Kentucky HEALTH, which has an obvious connection to

that state. But it mischaracterizes their case to assert that their “sole interest in this matter arises

solely from their residency in the Commonwealth and their enrollment in Kentucky’s State

Medicaid program.” Id. at 13 (emphasis added). In addition to mentioning Kentucky HEALTH,

Plaintiffs argue that CMS’s letter to all state Medicaid Directors supporting and encouraging

Section 1115 waivers with a work-eligibility requirement violated the APA. This is not a case

where the agency only rubber-stamped a proposal from its local office. On the contrary, D.C.-

based agency officials drafted, signed, and disseminated the letter to state Medicaid directors,

and those same agencies worked with Kentucky to develop, and ultimately approve, Kentucky

HEALTH.

        Defendants’ selective citation only buttresses this point. The Government quotes Kafack

v. Primerica Life Ins. Co., 934 F. Supp. 3 (D.D.C. 1996), arguing that “transfer is warranted

because ‘material events that constitute the factual predicate for the plaintiff’s claims occurred’

in the Eastern District of Kentucky.” Mot. to Transfer at 10 (quoting Kafack, 934 F. Supp. at 6).

But the court in that case found it significant that “all of the material events . . . occurred” in the

proposed forum. Kafack, 934 F. Supp. at 6 (emphasis added). Here, the Government concedes

that the Government’s decision “was a product of yearlong discussions and negotiations with

state officials[,] . . . and CMS worked with the Commonwealth to develop the terms and



                                                   10
conditions of the approval.” Mot. to Transfer at 11. Medicaid is a cooperative program between

federal and state governments. A challenge to HHS’s decision to approve a state plan is thus

almost always predicated on events that had their genesis in a state. To buy Defendants’

argument would mean that Medicaid challenges only belong in courts of the relevant state. That

simply is not so.

        Not only did the claims arise here, but they also have a strong nexus to D.C. Courts in

this district have often found that federal-agency action that occurs here can provide “meaningful

ties” to support retention of the case. See, e.g., Gulf Restoration, 87 F. Supp. 3d at 312 (D.C.

had interest in District-based federal agencies’ decision to approve project in Alabama). “[T]he

mere fact that a case concerns the application of a federal statute by a federal agency” is not, of

course, enough to “provide a sufficient nexus to the District of Columbia to weigh against

transfer.” Preservation Soc’y, 893 F. Supp. 2d at 55. But “ heavy,” “personal involvement” by

District-based government officials, such as occurred here, provides a “link between this

controversy and the District of Columbia,” even if the case “will have an impact on the

residents” of another state. Wilderness Soc’y,104 F. Supp. 2d at 13-14.

                             c. Convenience

        The three private-interest factors that specifically address convenience — viz., the

convenience of the parties, the convenience of the witnesses, and ease of access to sources of

proof — are neutral or tip only slightly in favor of sending the case to Kentucky. The

Government cannot reasonably claim to be inconvenienced by litigating in this district; after all,

this is its home forum. Defendants nevertheless argue that this factor should lean towards

transfer because Kentucky would be a more convenient forum to decide whether to certify a

class. While this could be a relevant point, the class that Plaintiffs seek to certify is “all residents



                                                  11
of Kentucky who are enrolled in the Kentucky Medicaid program on or after January 12, 2018.”

Compl., ¶ 33. Defendants do not explain (and the Court does not see) how putative class

members would need to be involved in the certifying of such a class in a way that might

inconvenience them. In any event, at most this consideration tips only slightly towards transfer.

       And, because this is an APA case, the convenience of witnesses and the ease of access to

sources of proof are “not likely to be relevant here.” Oceana, 58 F. Supp. 3d at 5 (citation

omitted); see also Reply at 14 (stating that administrative record will be available in electronic

form). The Government concedes that “judicial review of the merits will be limited to the

administrative record and there will be no discovery or trial,” but argues that “discovery into

standing or class discovery” would take place in Kentucky. See Mot. to Transfer at 16-17.

Again, the Court cannot foresee how the proposed class would require discovery, but, even if it

did, this would only be a feather on the scale in favor of transfer. See Southern Utah Wilderness

Alliance v. Norton (Southern Utah II), 315 F. Supp. 2d 82, 88 (D.D.C. 2004) (finding

convenience of witnesses irrelevant where parties agreed case would be decided solely based on

administrative record); Flowers, 276 F. Supp. 2d at 69 (“[T]he location of witnesses is not a

significant factor” in judicial review of agency action.).

       On balance, then, the private-interest factors tip in favor of keeping the case in D.C.

                    2. Public–Interest Factors

                            a. Judicial Economy

       Defendants agree that the first two public-interest factors — the transferee court’s

familiarity with the governing law and the relative congestion of the courts’ calendars — are

neutral with respect to transfer. See Mot. to Transfer at 17. Resolving this case will require

statutory interpretation, a task any federal court is competent to undertake. See Flowers, 276 F.
12
Supp. 2d at 70 n.6 (noting “the principle that the transferee federal court is competent to decide

federal issues correctly”) (citation omitted). If anything, this Court has more experience with

APA cases, which would weigh against transfer. See Tuttle v. Jewell, 952 F. Supp. 2d 203, 208

(D.D.C. 2013) (finding relevant that D.C. “receives more APA claims than its western

colleagues”). The caseload disparity between the two courts, moreover, is not great enough to

have an effect on the transfer analysis. See Mot. to Transfer at 22 n.9 (noting pending cases per

judge is 382 in Kentucky versus 263 in the District). Absent a showing that either court’s docket

is “substantially more congested” than the other, this factor weighs neither for nor against

transfer. Nat’l Ass’n of Home Builders v. EPA, 675 F. Supp. 2d 173, 178 (D.D.C. 2009); see

also Preservation Soc’y, 893 F. Supp. 2d at 57 (finding that when “relative congestion . . .

appears comparable,” judicial-economy factor not substantial enough to warrant transfer).

                             b. Local Interest

        This brings the Court to the final and arguably “most important” of the public-interest

factors: the local interest in having local controversies decided at home. Southern Utah

Wilderness Alliance v. Norton, 845 F. Supp. 2d 231, 237 (D.D.C. 2002); Pres Soc’y, 893 F.

Supp. 2d at 57. Because the Court finds that this a case of national, rather than local,

significance, this factor tips sharply against transfer.

        Defendants first mention that their preferred forum is “experienced with the laws in the

Commonwealth that may be relevant to the review of Plaintiffs’ claims,” Mot. to Transfer at 22,

but a federal court need not wade into any particulars of state law to decide whether the

Secretary can, under federal laws and regulations, permit certain state Medicaid proposals. See

Wilderness Soc’y, 104 F. Supp. 2d at 16 (“no reason to transfer” case challenging agency

decision to start oil and gas leasing because it would not involve state law).



                                                  13
       The Government’s stronger argument is that “Kentucky has a substantial interest in the

resolution of the claims of this lawsuit” because it is “the citizens of Kentucky who will directly

feel the effects of” Kentucky HEALTH. See Mot. to Transfer at 17. The central question,

however, is not “whether the people of [Kentucky] have an interest — even a strong one — in

the outcome of this case. Instead, the Court must determine whether this is a ‘question[] of

national policy or national significance.’” Oceana, 58 F. Supp. 3d at 9 (quoting Oceana v.

Bureau of Ocean Energy Mgmt., 962 F. Supp. 2d 70, 77 (D.D.C. Aug. 23, 2013)) (emphasis

added). While this suit has an undeniable connection to Kentucky and may affect the lives of

many people there, it also carries national consequences, particularly in light of CMS’s invitation

to other states to use Section 1115 waivers in a similar way. Indeed, Plaintiffs ask the Court to

enjoin not only Kentucky HEALTH but also all “practices purportedly authorized by” the letter

to state Medicaid Directors. See Compl. at 76. In other words, the Enrollees’ challenge to the

Secretary’s use of Section 1115 waivers has “potential impacts” that will likely be felt “locally”

in Kentucky, but also broadly across the nation. See Mot. to Transfer at 20; see also Preservation

Soc’y, 893 F. Supp. 2d at 55 (noting that “a facial attack on the statutes and regulations at issue

. . . might have the kind of national impact that would weigh against transfer” but declining to

reach issue because plaintiffs only challenged decision made by local agency office) (emphasis

omitted). Those effects are already spilling out past Kentucky, as several other states have

similar waiver applications pending, and the Secretary recently approved Indiana’s work-

eligibility Medicaid requirements. See Opp. at 13.

       Defendants’ reliance on cases where a local federal-agency office made a decision

involving local resources that are located entirely in a proposed transferee district does not

change the outcome. See Mot. to Transfer at 20-21 (citing cases); Preservation Soc’y, 893 F.
14
Supp. 2d at 57 (finding challenge was local controversy because “a clear majority of the events

took place within the District of South Carolina,” and “challenged action was taken by

Charleston District of the [U.S. Army] Corps”) (internal quotation marks and citation omitted);

Airport Working Grp. of Orange Cty., Inc. v. Dep’t of Defense, 226 F. Supp. 2d 228, 232

(D.D.C. 2002) (granting motion to transfer case challenging “administrative decision that

involves land situated only in Orange County and affects only the local citizenry there” when

decision was prepared by agency staff “located in Orange Country [sic]”); Sierra Club, 276 F.

Supp. 2d at 67, 71 (challenge to Everglades permitting was “controversy local to Florida” when

federal officials in Washington did not play “active or significant role” in decision); Trout

Unlimited, 944 F. Supp. at 19 (transferring case challenging “decision made by a Forest Service

official located in Colorado, which directly affects” water in that state). Here, the federal

decisionmaking happened in the District by D.C.-based officials, and the waiver program affects

all states. This factor thus tips in Plaintiffs’ favor.

IV.     Conclusion

        In the end, both the private- and public-interest factors weigh against transfer. The Court

will thus deny the Government’s Motion to Transfer the case to Kentucky. An Order consistent

with this Opinion will issue this day.

                                                          /s/ James E. Boasberg
                                                          JAMES E. BOASBERG
                                                          United States District Judge


Date: April 10, 2018




                                                    15